Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 1 of 26




           EXHIBIT 1
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 2 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 3 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 4 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 5 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 6 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 7 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 8 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 9 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 10 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 11 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 12 of 26
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 13 of 26
           Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 14 of 26


                 UNANIMOUS RESOLUTIONS OF THE SHAREHOLDERS OF
                    SERVICIOS DIGITALES LUSAD, S. DE R.L. DE C.V.

                                           December 6, 2017

       Based on Clause Eighteen of the corporate bylaws of SERVICIOS DIGITALES LUSAD, S.
de R.L. de C.V. (the “Company”), the undersigned L1BRE (sic) HOLDING, LLC, represented
herein by Santiago León Aveleyra (“L1bre Holding”) and L1BRE (sic), LLC, represented herein by
Eduardo Zayas Dueñas (“L1bre,” and together with L1bre Holding, the “Shareholders”), in our
capacity as the Company’s sole shareholders, we unanimously adopt, outside of a general
shareholders’ meeting, the resolutions indicated below (the “Resolutions”).


                                         RESOLUTIONS

        FIRST.    Modification of the Company bylaws.

                 1.1     Clause Twenty of the Company bylaws is modified in its relevant part so that,
as of this date, it reads as follows:

                 […]

        “TWENTY. Administration of the company shall be turned over to a Board of Directors,
composed of 4 (four) members who may or may not be shareholders of the Company. The members of
the Board of Directors shall be appointed for one-year periods as of the date of their appointment or
approval, as the case may be, and can be reelected for successive periods to continue in their
respective positions until their successors take over their functions, with the understanding that the
position of board member shall have an indefinite term until the shareholders’ meeting determines
otherwise, but shall in any case remain in their respective positions until their successors take over
their functions.

              1.2     Modification of Clause Twenty-One of the Company bylaws is hereby
approved so that, as of this date, it reads as follows:

                 […]

        “TWENTY-ONE. The President of the Board of Directors shall be elected by the
Shareholders’ Meeting. Moreover, the Company’s Board of Directors can appoint a secretary, who
must be independent from the Company’s shareholders and directors, and who shall not be a member
of the Board of Directors. Vis-à-vis the Shareholders, Directors, and the Company, the secretary
must meet the requirements for independence set forth in Article 26 of the Stock Market Act (or that
which may replace it from time to time during the lifetime of the Company), and thus shall not be part
of the Board of Directors, nor have a right to vote; his/her functions shall be limited to: (i) attend the
Shareholders’ Meeting and the sessions of the Board of Directors in order to draft the respective
minutes; (ii) prepare and maintain the Minute Books of the Shareholders’ Meetings, the Board of
Directors’ Sessions Book, the Shareholders’ Registry Book, and the Capital Stock Variations Book,
and of the transmissions de of said company shares and/or the increases or decreases that are made
regarding the Company’s share capital, if applicable; (iii) issue certificates regarding said corporate
registries; and (iv) call shareholders’ meetings and/or sessions of the Company’s board of directors,
if deemed appropriate.”

                1.3 Modification of Clause Twenty-Two of the Company bylaws is hereby
approved so that it reads as follows:

                 […]
       Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 15 of 26



         “TWENTY-TWO. The Board of Directors shall meet at least 4 (four) times per year,
when called by its President, the Company Secretary, or any two of its members, through a call
for a meeting issued in writing to each member of the Board of Directors, including alternates,
and delivered through a recognized international courier service with acknowledgment of
receipt at least five days before the date of the meeting, or via e-mail with acknowledgment of
receipt. A prior call for a meeting shall not be necessary when all the members of the Board of
Directors are present at the meeting. The calls for a meeting must include the date, time, and
place of the respective meeting, and must also include the Agenda, information and documents
that shall be discussed during the meeting, and must be signed by the party or parties that call
for the meeting.”

                  1.4 Modification of Clause Twenty-Four of the Company bylaws is hereby
approved so that it reads as follows:

       […]

         “TWENTY-FOUR. In order for the Board of Directors’ sessions to be considered legally
held pursuant to the first or subsequent call for a meeting, the presence of at least 3 (three) of the
owner members or their respective alternates, if they have been appointed, shall be necessary,
and the agreements must be adopted by the vote of a majority of the members of Board of
Directors present at the session, whether owners or alternates. The above is with the exception
of the issues that are listed below, which shall be considered as a “fundamental issue” for which
the presence, and the unanimous vote, of all the members of the Company’s Board of Directors
shall be required at the first or subsequent call for meetings:

    (a) Modification to the Company bylaws or to the incorporation documents or bylaws of any
        of the Company’s Affiliates.

    (b) Increase or decrease in the Company’s registered company capital and the issue of units,
        shares, or stock that represent said company capital, whether with or without voting
        rights, or with limited rights; as long as any increase to the company capital does not
        result in dilution among the Company’s shareholders. Any reduction of capital must be
        done under the pari-passu principle to maintain and keep the ownership percentages
        among the Shareholders in the same proportions

    (c) The termination, liquidation, or dissolution of the Company or any of its affiliates.

    (d) Loan, mortgage, or any real-estate lien that covers the material assets of the Company or
        any of its affiliates for financing or for other reasons; and/or loan, lien, or conveyance by
        any means of the representative shares of the Company’s capital, or which represents the
        company capital of any of its affiliates (or of the rights of [the Company]).

    (e) Merger, consolidation, or scission with any other entity, or reorganization of the
        Company or any of its affiliates; division of the Company or change in its structure or of
        any of its affiliates.

    (f) Any adjustment to the ownership percentage of any shareholder in the Company and in
        any of its affiliates.

    (g) The underwriting by the Company or by any of its Affiliates of a company, joint venture,
        or other co-investment agreements or earnings distribution with a third party; and/or
        acceptance or admission of additional shareholders to the Company or its Affiliates,
        directly or indirectly.




                                                  2
       Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 16 of 26



(h) To borrow or provide collateral of any kind to a third party by the Company or any of its
    Affiliates, except (i) for intercompany loans, and/or (ii) for loans and financing approved by
    the Company’s business plan and/or annual budget unanimously approved by the Board of
    Directors.

(i) The Company’s annual business plan and/or annual budget and any modification and results
    thereof.

(j) The appointment and removal of outside auditors for the auditing of the financial statements
    of the Company or any of its affiliates, and the setting of their payments and fees.

(k) Plans for dividend distribution or plans to absorb losses for each fiscal year other than those
    approved in the annual business plan and/or annual budget, or modification of the dividend
    distribution policies of the Company or its affiliates.

(l) Any transaction or series of transactions, including without limitation the acquisition,
    disposition, lien, warranty, and/or sale of the material assets and investments of the
    Company or any of its affiliates that are not stipulated in the annual business plan and/or
    annual budget for the year in which such transactions take place, or such transactions are
    different in value or substance from those indicated in the annual business plan and/or
    annual budget, and the aggregate value of each transaction or series of transactions exceeds
    US$150,000.00 (one hundred fifty thousand US dollars) or its equivalent in other currency.

(m) The granting of powers by the Company or any of its affiliates, and the exercise and
   execution of any acts of [the Company or its affiliates] for acts of ownership, or for
   underwriting debt securities or securities of any kind (or to assess or accept them), to the
   point that said acts have an individual or collective value, in a single act or series of acts, of
   US$25,000.00 (twenty-five thousand US dollars) or more, except for (i) the signing of credit
   instruments in the Company’s or its affiliates’ ordinary course of business, and (ii) for acts
   approved in the annual business plan and/or annual budget, in which case such powers shall
   be exercised individually by either an A representative or B representative.

(n) The modification of any intercompany loan and/or the promissory notes that document them.

(o) The modification of the Concession dated June 17, 2016, issued to the Company by the
    Mexico City Mobility Authority for the replacement, installation, and maintenance of taxi
    meters, with geo-location for individual public transportation of passengers in Mexico City,
    as well as the development, operation, and use of a mobile application for the remote
    purchase of taxi rides; as well as its termination, suspension, assignment, encumbrance,
    waiver, cancellation, or withdrawal by any means.

(p) The acceptance, granting, modification, or waiver of any concession, temporary permit, or
    administrative authorization that the Company owns (or comes to own).

(q) The approval of the compensation package for the Company’s employees and/or the hiring
    by the Company or its Affiliates of any employee, services, or similar agreements with
    Persons with annual compensation more than US$250,000.00 (two hundred fifty thousand
    US dollars) and the granting of any compensation or




                                                  3
       Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 17 of 26



       benefits, except for those acts approved in the Annual Business Plan or the Annual
       Budget.

   (r) The execution of any agreement, act, or operation by the Company or its affiliates with a
       party directly or indirectly related to the Company or its shareholders (including
       attorneys-in-fact), or to any director, all of which must be under market conditions.

   (s) The bankruptcy, insolvency, and reorganization (including commercial bankruptcy), or
       the filing of applications for the same, by the Company or any of its Affiliates.

   (t) The incorporation by the Company or its Affiliates of any direct or indirect affiliate,
       investment vehicle, or vehicle with or without corporate existence, and/or the opening or
       pursuit by the Company or any of its Affiliates of a new line of business or investment not
       specified in the annual business plan and/or annual budget.

   (u) The exercise of any voting or corporate rights issued by the affiliates and the
      appointment of any attorney-in-fact or authorized representative to vote and approve any
      of the acts and/or matters described in paragraphs (a) to (s) herein by each of the
      affiliates, if applicable.

       SECOND. Appointment of the Members of the Company’s Board of Directors.

                   2.1 The resignation of the current members of the Company’s Board of
Directors is hereby approved, thanking them for performing their duties, endorsing thus far and
for all purposes the actions that they have taken at the Company, and granting them release from
liability and the broadest termination allowable in law for performing their duties.

                 2.2 The appointment of Fabio Massimo Covarribias Piffer, Santiago León
Aveleyra, and Eduardo Zayas Dueñas as owner members of the Company’s Board of Directors
is hereby approved.

                 2.3 The appointment by the Shareholders (sic) of Rodrigo Núñez Sarrapy as
Non-Member Secretary of the Company’s Board of Directors, without his joining the same, is
hereby approved.

              2.5 (sic) The appointment of Horacio Alamilla Medina and José Luis Valera
Muñoz as members of the Company’s Oversight Council is hereby approved.

                2.6 Based on the foregoing, the Board of Directors and the Company’s
Oversight Council is composed as follows as of this date:




                                                4
          Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 18 of 26



                                   BOARD OF DIRECTORS



                                           ALTERNATE
  MEMBER OWNER                             MEMBERS                             TITLE


    Santiago León Aveleyra            Francisco José Flores                    CEO
                                           Meléndez
   Fabio Massimo Covarribias
             Piffer                                                          OFFICER

     Eduardo Zayas Dueñas



    Julio Alejandro Belmont         Oscar Jesús Saitz Zazueta                 OFFICER
             Garibay


    Rodrigo Núñez Sarrapy                                                  SECRETARY,
                                                                         NONMEMBER OF
                                                                           THE BOARD



                                  OVERSIGHT BOARD
             MEMBER-OWNER                                              TITLE

              Horacio Alamilla Medina                               OFFICER

              José Luis Valera Muñoz                                OFFICER


THIRD. Revocation and granting of powers.

       3.1 The revocation of each and every one of the powers granted by the Company before
the date of these Resolutions is hereby approved, including without limitation those granted to
Claudio del Conde, through public document 82,434 dated June 1, 2017, granted before Marco
Antonio Aguirre, Mexico City Notary Public 229.

     3.2 It is hereby resolved to grant FABIO MASSIMO COVARRUBIAS PIFFER and
     EDUARDO ZAYAS DUEÑAS the following powers and authorities:

     I.        TO BE EXERCISED INDIVIDUALLY:

     a)        GENERAL POWER FOR LAWSUITS AND COLLECTIONS. In accordance
     with the first paragraph of Article two thousand five hundred fifty-four of the Civil Code
     for the Federal District and its successive provisions in each and every one of the Civil
     Codes of the other States of the United Mexican States, with all the general powers and the
     special ones that require a special clause according to Law, which include, without
     limitation, the following: Exercise all types of rights and actions before any authority of the
     Mexican government, the states, the Federal District, and the municipalities, whether in
     contentious, non-contentious, or mixed proceedings, covering civil, criminal, mercantile,
     judicial, tax, administrative, labor, or any other type of authorities, whether local or federal
     conflict-resolution or arbitration panels; reply to lawsuits, oppose objections and
     counterclaims; submit to any jurisdiction; make depositions and answer interrogatories;
     challenge judges, secretaries, experts, and other persons that can be challenged in law;
     withdraw from the main lawsuit, its incidental suits, any appeal




                                            5
       Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 19 of 26



and amparo suit, which they can file as often as they deem appropriate; produce all types of
evidence; acknowledge signatures and documents, object to them, and challenge them as false;
attend meetings, proceedings, and auctions; make bids and improvements, and obtain for the
authorizing company an award for all types of assets; draft complaints; grant a pardon and be a
party to criminal cases or an assistant prosecutor, cases for which they can exercise the broadest
authorities the case may require. In addition, [the attorney-in-fact] can represent the Company in
terms of Articles eleven; forty-six; forty-seven; one hundred thirty-four, Roman numeral three;
five hundred twenty-three; six hundred ninety-two, first, second, and third subparagraphs; seven
hundred eighty-six; eight hundred seventy-three; eight hundred seventy-four; eight hundred
seventy-six; eight hundred eighty-three; eight hundred eighty-four; and other related Articles of
the Federal Labor Act. In no case shall the authority to assign assets or rights on behalf of the
Company be understood to be conferred.

b)       GENERAL POWER FOR ADMINISTRATIVE ACTIONS. In accordance with the
provisions of the second paragraph of Article two thousand five hundred fifty-four of the Civil
Code for the Federal District and their counterparts in the Civil Codes of the States of the United
Mexican States.

c)        GENERAL POWER FOR LAWSUITS AND COLLECTIONS AND FOR
ADMINISTRATIVE ACTIONS IN LABOR MATTERS. In accordance with the first two
paragraphs of Article 2554 (two thousand five hundred fifty-four) of the Civil Code for the
Federal District and successive provisions of the laws of the other Mexican states, as well as the
Federal Civil Code, with all the general authorities and special ones that require a special clause,
according to Article 2587 (two thousand five hundred eighty-seven) of the Civil Code for the
Federal District, its successive provisions of the laws of the other Mexican states and the Federal
Civil Code, which include, without limitation, the following: to be legal representatives of the
Company, including labor-related representation of the same, being able to exercise all types of
rights and actions before any authorities of the Mexican government, the states, the Federal
District, and the municipalities, whether in contentious, non-contentious, or mixed proceedings,
and covers civil, criminal, mercantile, judicial, tax, administrative, labor, or any other type of
possible authorities, whether local or federal conflict-resolution or arbitration panels; to reply to
lawsuits, oppose objections and counterclaims; to submit to any jurisdiction; to make depositions
and answer interrogatories; to challenge judges, secretaries, experts, and other persons that can
be challenged in law; to withdraw from the main lawsuit, its incidental suits, any appeal, and
amparo suit, which they can file as often as they deem appropriate; produce all types of
evidence; acknowledge signatures and documents and challenge them; attend meetings,
proceedings, and auctions; make bids and improvements, and obtain for the authorizing company
an award for all types of assets and, for any reason, assign rights and assets; to compromise in
arbitrations; to draft complaints; to issue a pardon and be a party to criminal cases or an assistant
prosecutor, cases for which they can exercise the broadest authorities the case may require.

The attorney-in-fact shall have the authority to legally represent the Company, including
ownership representation of the same, under the terms of Articles 11 (eleven), 46 (forty-six), 47
(forty-seven), 134 (one hundred thirty-four) Section III, 523 (five hundred twenty-three), 692
(six hundred ninety-two) Sections I, II, and III, 786 (seven hundred eighty-six), 787 (seven
hundred eighty-seven), 873 (eight hundred seventy-three), 874 (eight hundred seventy-four), 876
(eight hundred seventy-six), 880 (eight hundred eighty), 883 (eight hundred eighty-three), 884
(eight hundred eighty-four) and other related articles of the Federal Labor Act. The powers of the
employer’s legal representatives and the general attorneys-in-fact include but are not limited to
the following: act before or against the union(s) with whom collective labor agreements exist,
and for all purposes of collective disputes; act before or against workers considered as
individuals and for all purposes of individual disputes; in general, for all worker-employer
matters, and to be exercised before any of the labor and social service authorities to which
Article




                                                 6
       Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 20 of 26



523 (five hundred twenty-three) of the Federal Labor Act refers; they can also appear before
conflict-resolution and arbitration panels, whether local or federal; therefore, they shall bear
employer representation for the purposes of Articles 11 (eleven), 46 (forty-six), and 47 (forty-
seven) of said Act, and also the legal representation of the company for the purposes of verifying
the identity and standing in or out of court, under the terms of Article 692 (six hundred ninety-
two), Sections II and III of said Act; they can appear for the taking oral evidence from the
parties, under the terms of Articles 787 (seven hundred eighty-seven) and 788 (seven hundred
eighty-eight) of the Federal Labor Act, with the authority to make depositions and answer
interrogatories and take oral evidence from all the parties; they can indicate home addresses to
receive notices, under the terms of Article 876 (eight hundred seventy-six) of said Act; they can,
with full and sufficient legal representation, appear at the hearing to which Article 873 (eight
hundred seventy-three) of the Federal Labor Act in its three phases of settlement, claim and
objections, and filing and admission of evidence under the terms of Articles 875 (eight hundred
seventy-five); 876 (eight hundred seventy-six), Sections I and VI; 877 (eight hundred seventy-
seven); 878 (eight hundred seventy-eight); 879 (eight hundred seventy-nine); and 880 (eight
hundred eighty) of the Federal Labor Act; they can also appear at the evidence examination
hearing under the terms of Article 873 (eight hundred seventy-three) and 874 (eight hundred
seventy-four) of the same Act; it also confers authorities to propose settlement agreements, sign
transactions, make all types of decisions, negotiate and sign labor agreements; they can also act
as company representatives in their capacity as administrators, regarding and for all types of
lawsuits or labor proceedings that may be brought before any authorities. They can sign and
terminate labor contracts, and for such purposes the attorneys-in-fact shall have all the authorities
of GENERAL ATTORNEYS-IN-FACT FOR LAWSUITS AND COLLECTIONS AND
ADMINISTRATIVE ACTIONS, as described in and under the terms of the first two paragraphs
of Article 2554 (two thousand five hundred fifty-four) and Article 2587 (two thousand five
hundred eighty-seven) of the Federal Civil Code.

II.   TO BE EXERCISED JOINTLY BY FABIO MASSIMO COVARRUBIAS
PIFFER, AS SIGNATURE “A,” AND EDUARDO ZAYAS DUEÑAS, AS SIGNATURE
“B”:

a)       GENERAL POWER FOR ACTS OF OWNERSHIP. The attorneys-in fact shall
         have all the authorities of an owner, both in regard to the assets of the grantor of this
         document as well as to take all types of action in order to defend them, under the terms
         of the third paragraph of Article two thousand five hundred fifty-four of the Federal
         Civil Code and its counterpart in the Civil Codes for the States of the [Mexican]
         Republic.

b)       GENERAL POWER TO ISSUE AND UNDERWRITE ALL TYPES OF CREDIT
         SECURITIES. Under the terms of Article Nine of the Securities and Credit
         Transactions Act, but only to be exercised jointly in case the matter involves
         transactions not included within the Company’s business plan or annual budget
         approved by the Board of Directors for the fiscal year at issue, or transactions outside
         the company’s normal course of business, and which separately or jointly (including a
         series of actions tied or connected to each other for any reason; among others, because
         the contracting parties are one and the same) are above an amount of US$25,000.00
         (twenty-five thousand US dollars). Outside of the case above, this power can be
         exercised individually.

c)       SPECIAL POWER. To issue guarantees on behalf of the Company.

d)      SPECIAL POWER. To establish the company as guarantor, joint and several obligor,
        or in any way guarantee the liabilities owed by the company or third parties, individual
        persons or legal entities, through payment or free of charge, being able to accept or grant
        security interests or personal guaranties.




                                                 7
     Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 21 of 26



III.   TO BE EXERCISED INDIVIDUALLY BY FABIO MASSIMO COVARRUBIAS
PIFFER, AS SIGNATURE “A”:

a)    SPECIAL POWER. To open and close bank accounts on behalf of the
      Company, as well as to make deposits and draw on them, and to designate persons who
      may draw on them.
      The foregoing is with the understanding that, in case the matter involves transactions
      not included within the Company’s business plan or annual budget approved by the
      Board of Directors for the fiscal year at issue, or transactions outside the company’s
      normal course of business, which separately or jointly (including a series of actions tied
      or connected to each other for any reason; among others, because the contracting parties
      are one and the same) are above an amount of US$25,000.00 (twenty-five thousand US
      dollars), the signature of the above-mentioned attorney-in-fact must be the same as an
      Attorney-in-Fact with Signature “B.”

3.3 To JOSÉ ANTONIO ÁLVAREZ TAMAYO, ALEJANDRO OLVERA MARTÍNEZ,
   HORACIO ALAMILLA MEDINA, FRANCISCO JOSÉ FLORES MELÉNDEZ, and
   JUAN CARLOS SILVA MÁRQUEZ (each an Attorney-in-Fact Signature “A”), the
   following powers and authorities:

I.    TO BE EXERCISED INDIVIDUALLY:

     a)      GENERAL POWER FOR LAWSUITS AND COLLECTIONS. In accordance
     with the first paragraph of Article two thousand five hundred fifty-four of the Civil Code
     for the Federal District and its counterparts in each and every one of the Civil Codes of
     the other States of the United Mexican States, with all the general authorities and the
     special ones that require a special clause according to Law (but without including the
     authority to assign assets), which include, without limitation, the following: Exercise all
     types of rights and actions before any authority of the Mexican government, the states,
     the Federal District, and the Municipalities, whether in contentious, non-contentious, or
     mixed proceedings involving civil, judicial, administrative, or labor authorities, whether
     local or federal conflict-resolution or arbitration panels; reply to lawsuits, oppose
     objections and counterclaims; submit to any jurisdiction; make depositions and answer
     interrogatories; challenge judges, secretaries, experts, and other persons that can be
     challenged in law; withdraw from the main lawsuit, its incidental suits, any appeal and
     amparo suit, which they can file as often as they deem appropriate; produce all types of
     evidence; acknowledge signatures and documents, object to them, and challenge them as
     false; attend meetings, proceedings, and auctions; make bids and improvements, and
     obtain for the authorizing company an award for all types of assets; draft complaints;
     grant a pardon and be a party to criminal cases or an assistant prosecutor, cases for which
     they can exercise the broadest authorities the case may require. In addition, [the attorney-
     in-fact] can represent the Company in terms of Articles eleven; forty-six; forty-seven; one
     hundred thirty-four, Roman numeral three; five hundred twenty-three; six hundred
     ninety-two, first, second, and third subparagraphs; seven hundred eighty-six; eight
     hundred seventy-three; eight hundred seventy-four; eight hundred seventy-six; eight
     hundred eighty-three; eight hundred eighty-four; and other related Articles of the Federal
     Labor Act. In no case shall the authority to assign assets or rights on behalf of the
     Company be understood to be conferred.




                                              8
     Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 22 of 26



b)   GENERAL POWER FOR LAWSUITS AND COLLECTIONS AND FOR
     ADMINISTRATIVE ACTIONS IN LABOR MATTERS. In accordance with the first
     two paragraphs of Article 2554 (two thousand five hundred fifty-four) of the Civil Code
     for the Federal District and successive provisions of the laws of the other Mexican states,
     as well as the Federal Civil Code, with all the general authorities and special ones that
     require a special clause, according to Article 2587 (two thousand five hundred eighty-
     seven) of the Civil Code for the Federal District, its successive provisions of the laws of
     the other Mexican states and the Federal Civil Code (but without including the authority
     to assign assets), which include, without limitation, the following: to be legal
     representatives of the Company, including labor-related representation of the same, being
     able to exercise all types of rights and actions before any authorities of the Mexican
     government, the states, the Federal District, and the municipalities, whether in
     contentious, non-contentious, or mixed proceedings, and covers civil, criminal,
     mercantile, judicial, tax, administrative, labor, or any other type of possible authorities,
     whether local or federal conflict-resolution or arbitration panels; to reply to lawsuits,
     oppose objections and counterclaims; to submit to any jurisdiction; to make depositions
     and answer interrogatories; to challenge judges, secretaries, experts, and other persons
     that can be challenged in law; to withdraw from the main lawsuit, its incidental suits, any
     appeal, and amparo suit, which they can file as often as they deem appropriate; produce
     all types of evidence; acknowledge signatures and documents and challenge them; attend
     meetings, proceedings, and auctions; make bids and improvements, and obtain for the
     authorizing company an award for all types of assets and, for any reason, assign rights
     and assets; to compromise in arbitrations; to draft complaints; to issue a pardon and be a
     party to criminal cases or an assistant prosecutor, cases for which they can exercise the
     broadest authorities the case may require.

     The attorney-in-fact shall have the authority to legally represent the Company, including
     ownership representation of the same, under the terms of Articles 11 (eleven), 46 (forty-
     six), 47 (forty-seven), 134 (one hundred thirty-four) Section III, 523 (five hundred
     twenty-three), 692 (six hundred ninety-two), Sections II and III, 786 (seven hundred
     eighty-six), 787 (seven hundred eighty-seven), 873 (eight hundred seventy-three), 874
     (eight hundred seventy-four), 876 (eight hundred seventy-six), 880 (eight hundred
     eighty), 883 (eight hundred eighty-three), 884 (eight hundred eighty-four), and other
     related Articles of the Federal Labor Act. The powers of the employer’s legal
     representatives and the general attorneys-in-fact include but are not limited to the
     following: act before or against the union(s) with whom collective labor agreements
     exist, and for all purposes of collective disputes; act before or against workers considered
     as individuals and for all purposes of individual disputes; in general, for all worker-
     employer matters, and to be exercised before any of the labor and social service
     authorities to which Article 523 (five hundred twenty-three) of the Federal Labor Act
     refers; appear before conflict-resolution and arbitration panels, whether local or federal;
     therefore, they shall bear employer representation for the purposes of Articles 11
     (eleven), 46 (forty-six), and 47 (forty-seven) of said Act, and also the legal representation
     of the company for the purposes of verifying the identity and standing in or out of court,
     under the terms of Article 692 (six hundred ninety-two), Sections II and III of said Act;
     they can appear for the taking oral evidence from the parties, under the terms of Articles
     787 (seven hundred eighty-seven) and 788 (seven hundred eighty-eight) of the Federal
     Labor Act, with the authority to make depositions and answer interrogatories and take
     oral evidence from all the parties; they can indicate home addresses to receive notices,
     under the terms of Article 876 (eight hundred seventy-six) of said Act; they can appear,
     with full and sufficient legal representation, at




                                              9
       Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 23 of 26



the hearing to which Article 873 (eight hundred seventy-three) of the Federal Labor Act refers in
its three phases of settlement, claim and objections, and filing and admission of evidence under
the terms of Articles 875 (eight hundred seventy-five); 876 (eight hundred seventy-six), Sections
I and VI; 877 (eight hundred seventy-seven); 878 (eight hundred seventy-eight); 879 (eight
hundred seventy-nine); and 880 (eight hundred eighty) of the Federal Labor Act; they can also
appear at the evidence examination hearing under the terms of Article 873 (eight hundred
seventy-three) and 874 (eight hundred seventy-four) of the same Act; it also confers authorities
to propose settlement agreements, sign transactions, make all types of decisions, negotiate and
sign labor agreements; they can also act as company representatives in their capacity as
administrators, regarding and for all types of lawsuits or labor proceedings that may be brought
before any authorities. They can sign and terminate labor contracts, and for such purposes the
attorneys-in-fact shall have all the authorities of GENERAL ATTORNEYS-IN-FACT FOR
LAWSUITS AND COLLECTIONS AND ADMINISTRATIVE ACTIONS, as described in and
under the terms of the first two paragraphs of Article 2554 (two thousand five hundred fifty-four)
and Article 2587 (two thousand five hundred eighty-seven) of the Federal Civil Code.

c) GENERAL POWER FOR ADMINISTRATIVE ACTIONS IN TAX MATTERS. for
(sic) foreign trade and social security, with all the general and special authorities that may
require a special clause according to the Law (but without including the ability to make an
assignment of assets), according to the first two paragraphs of Article two thousand five hundred
fifty-four of the Civil Code for the Federal District and their successive articles in the Civil
Codes of the States of the Mexican Republic.
These matters shall be understood to include, without limitation, everything regarding: i) taxes,
duties, taxes for improvements; ii) products and uses; iii) the entry, exit, and remaining of
merchandise from the national territory under any of the regimens and systems indicated by
customs law and, in general, by the applicable legal provisions on foreign trade matters; and iv)
social security contributions and, in general, everything related to the applicable legal provisions
on social security matters.


Therefore, the power can be exercised before all types of tax authorities, whether federal, state,
or municipal, as well as decentralized agencies and entities under public law that have authority
in the subjects to which this power refers. The attorneys-in-fact can exercise their authorities
before the following, without limitation: i) the Department of the Treasury and Public Credit, the
Tax Administration Service of the Department of the Treasury and Public Credit, and the tax
authorities of the Mexican States and their Municipalities; ii) Any agency or entity of the federal
public administration or the states directly or indirectly in charge of an matter related to the
subjects to which this power refers; iii) the Mexican Social Security Institute (IMSS), the
National Fund for Workers’ Housing (INFONAVIT).


The attorneys-in-fact can carry out or take on all active or passive behaviors related to meeting
obligations and the exercise of rights described above, both substantive and descriptive, in both
the administrative and jurisdictional sphere (without including the authority to convey, assign,
transfer, or in any other way dispose of or commit the assets of the company issuing this power
of attorney). The active or passive behavior that the attorneys-in-face can exercise or take on
include




                                                 10
      Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 24 of 26



      but are not limited to the following: i) draft, file, present, process, manage, receive, and
      sign all types of statements, affidavits, requests, notices, promotions, requests, official
      letters, consultations, notifications and, in general, all types of public and private
      documents; ii) receive, but not pay, checks or payment instruments issued to the company
      as a return of undue payments or balances resulting from issues related to the matters
      described; iii) perform all acts related to the exercise of the authorities’ capacities to
      verify compliance with the company’s obligations in matters to which this power of
      attorney refers; iv) receive, see to, and present requests, inspections, headquarters visits,
      and all types of reviews conducted by the authorities to verify compliance with the
      company’s obligations in said matters; iv) perform all acts necessary to prove compliance
      with the company’s obligations in matters to which this power of attorney refers and
      exercise all legally permitted rights of defense.

     II. TO BE EXERCISED JOINTLY BY ANY TWO OF THE ATTORNEYS-IN-
FACT:

a)    GENERAL POWER FOR ADMINISTRATIVE ACTIONS. In accordance with the
      provisions of the second paragraph of Article two thousand five hundred fifty-four of the
      Civil Code for the Federal District and their successive articles in the Civil Codes of the
      States of the United Mexican States.

b)    GENERAL POWER TO ISSUE AND UNDERWRITE ALL TYPES OF CREDIT
      SECURITIES. Under the terms of Article Nine of the Securities and Credit Transactions
      Act, as long as the matter involves transactions included within the Company’s annual
      business plan or annual budget approved by the Board of Directors for the fiscal year at
      issue. In case the matter involves transactions not included within the Company’s
      business plan or annual budget approved by the Board of Directors for the fiscal year at
      issue, or transactions outside the company’s normal course of business, which separately
      or jointly (including a series of actions tied or connected to each other for any reason;
      among others, because the contracting parties are one and the same) are above an amount
      of US$25,000.00 (twenty-five thousand US dollars), the joint signature of the attorneys-
      in-fact as Signature “A” must be the same as the signature of an Attorney-in-Fact with
      Signature “B.”

3.4 To ALEJANDRO OLVERA MARTÍNEZ, individually as Signature “A”:

a)    SPECIAL POWER. To open and close bank accounts on behalf of the Company, as
      well as to make deposits and draw on them, and to designate persons who may draw on
      them.

      The foregoing is with the understanding that, in case the matter involves transactions not
      included within the Company’s business plan or annual budget approved by the Board of
      Directors for the fiscal year at issue, or transactions outside the company’s normal course
      of business, which separately or jointly (including a series of actions tied or connected to
      each other for any reason; among others, because the contracting parties are one and the
      same) are above an amount of US$25,000.00 (twenty-five thousand US dollars), the
      signature of the above-mentioned attorney-in-fact must be the same as an Attorney-in-
      Fact with Signature “B.”




                                               11
       Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 25 of 26



      3.5 TO BE EXERCISED INDIVIDUALLY OR JOINTLY BY THE ATTORNEYS-IN-
      FACT MENTIONED IN RESOLUTIONS 3.2 AND 3.3 ABOVE, ACCORDING TO THE
      RULES OF EXERCISE ESTABLISHED IN EACH CASE, DEPENDING ON THE
      TYPE OF POWER CONCERNED:

      a)       Authority to substitute their powers, reserving their exercise, as well as a authority
      to grant general, limited, or special powers; the latter can be with or without the authority
      to substitute and grant powers, unless the attorney-in-fact to whom said authority to
      substitute or grant powers is given can in turn grant said authorities.


      b)       Authority to withdraw powers.


      LIMITATION: The powers granted in Resolutions 3.2, 3.3, 3.4, and 3.5 shall require for
      their exercise the prior written authorization of the Company’s Board of Directors, when
      such exercise implies the conducting of a “fundamental issue” under the stipulations in
      Clause Twenty-Four of the Company’s bylaws.

       FOURTH.        Appointees.

        Santiago León Aveleyra, Eduardo Zayas Dueñas, Fabio Covarrubias Piffer, Rodrigo
Núñez Sarrapy, Francisco José Flores Menéndez, Jorge Cervantes Trejo, Erika Olguín Valencia,
César Octavio Cantoral Cárdenas, Luis Ernesto Brieño Jiménez, and Pamela López Suárez are
hereby jointly or severally authorized, as appointees of these Resolutions, to appear before the
notary public of their choice in order to request and grant the notary recording of these minutes,
obtain their registration if needed, and to issue plain or certified copies, whether in their entirety
or in relevant part, that may be requested of these minutes.


                                     THE SHAREHOLDERS



           L1BRE HOLDING, LLC                                      L1BRE LLC




       By: Santiago León Aveleyra                            By: Eduardo Zayas Dueñas
           Its: Representative                                   Its: Representative




                                                       12
Case 1:19-cv-03930-CM Document 28-1 Filed 05/13/19 Page 26 of 26
